Citation Nr: 0018016	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  98-11 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
muscle strain of the mid-back.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active military service from November 1990 to 
January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 decision by the Department of Veterans 
Affairs (VA) Phoenix Regional Office, which granted service 
connection for retropatellar pain syndrome in the knees, 
bilaterally, and muscle strain of the back, and rated each 
disorder zero percent.  In a timely notice of disagreement, 
he raised the issue of service connection for a hearing 
disorder.

By a March 1999 rating decision, the RO increased the 
evaluation of the bilateral knee disabilities and the mid-
back disability from zero to 10 percent.  The Board notes 
that the U.S. Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The Court further held that, where a claimant 
files a notice of disagreement to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  As regulations provide ratings 
greater than 10 percent for bilateral knee and mid-back 
disability, these matters remain on appeal.

The RO denied service connection for hearing loss in the 
March 1999 decision.  The record reflects that the veteran 
has not submitted a notice of disagreement with that 
decision.  A claimant's timely filed notice of disagreement 
initiates an appeal of an adjudicative determination by the 
RO and expresses the desire to contest the result of such 
adjudication.  As the veteran has not addressed the issue of 
service connection for hearing loss in either a notice of 
disagreement or in any other communication received since the 
RO's March 1999 decision, that issue is not now in appellate 
status.  See 38 C.F.R. §§ 20.200, 20.201 (1999).

The RO's March 1999 decision, however, granted service 
connection for tinnitus, and rated it zero percent disabling.  
In view of the foregoing, this issue of service connection 
for tinnitus has been resolved and is not on appeal.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The 
veteran was provided a copy of the March 1999 decision, and 
no communication from him was received thereafter regarding 
the grant of service connection for tinnitus.  Absent a 
timely filed notice of disagreement regarding the assigned 
disability rating, the Board has no authority to proceed to a 
decision as to the propriety of the rating assigned.  
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).


FINDINGS OF FACT

1.  The most current medical evidence reflects that the 
veteran's retropatellar pain syndrome of the knees is 
pathognomonic of chondromalacia of the patella, and is 
manifested by tenderness with characteristic pain; most 
recently, the range of motion of each knee was from zero to 
135 degrees, without instability, or effusion.

2.  His bilateral knee disabilities are not productive of 
recurrent and moderate subluxation or lateral instability; 
they are not manifested by dislocated cartilage with frequent 
episodes of locking and effusion; and they are not manifested 
by limitation of motion to at least 30 degrees of flexion and 
15 degrees of extension.

3.  The most current medical evidence of record reveals 
diagnosis of chronic and intermittent back pain without 
radiation, and reflects that the veteran's back disability is 
manifested by characteristic pain on motion. 

4.  His back disability is not productive of moderate 
limitation of motion, and it is not productive of muscle 
spasm or loss of lateral spine motion.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5262 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for retropatellar pain syndrome of the right knee have not 
been met.  Id.

3.  The criteria for an evaluation of 10 percent for muscle 
strain of the mid-back have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292-5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate that the veteran had 
recurrent muscle strain in his upper back in June 1991, and 
suffered a mild spinal contusion in August 1997.  The records 
also show numerous complaints of bilateral knee pain, 
including retropatellar pain syndrome in September 1991.  He 
complained of further knee pain in November 1992 after he was 
hit by an automobile.  The examination report at separation 
from service in January 1998 reveals mechanical low back pain 
and chronic bilateral knee pain.

By a February 1998 rating decision, the RO granted service 
connection for muscle strain of the upper back, rated zero 
percent under Diagnostic Code 5295, and granted service 
connection for retropatellar pain syndrome, bilaterally, and 
rated each such disability zero percent under Code 5257.  The 
veteran initiated an appeal of that decision, contending that 
higher evaluations for were warranted as the pain in his 
knees and back affected his everyday work and life.  

On VA orthopedic examination in October 1998, the veteran 
complained of chronic pain from the middle of the thoracic 
spine down to the lumbar spine.  He said his back was quite 
stiff in the morning and seemed to worsen during the day; 
such back pain was reportedly exacerbated by cold and damp 
weather and frequent bending.  He did not complain of 
radicular or increased pain when coughing of sneezing.  He 
reported that he had not lost time from work.  Regarding his 
knees, he complained of continuing pain, a little worse in 
the right knee compared to the left knee.  He complained of 
popping and snapping in both knees, and that he had 
particular problems negotiating stairs and ramps.  He 
reported that the knee pain was located around and underneath 
the patella and behind the patellar tendon, bilaterally.  He 
noted that when the knee pain was bad, there was also pain in 
the popliteal fossa bilaterally. He reported that he had to 
quit a job with a communications company the previous summer 
as he could not climb poles due to his knee problems.  

On October 1998 orthopedic examination the veteran stood 
erect with good posture.  He had a grossly normal gait on a 
level floor.  The VA physician noted that he had a little 
kyphosis in the dorsal area.  Range of back motion was noted 
as "good."  Flexion of the lumbar spine was to 75 degrees 
and extension was to 20 degrees.  Side bending rotation was 
to 25 degrees right and left.  Straight leg raising was to 
45-50 degrees, and Lasegue's test was negative.  No weakness 
of dorsiflexion or plantar flexion against resistance was 
found.  No sciatic tenderness was noted.  There was 
tenderness from about T-9 distalward to L-2, and to a lesser 
extent distal to that in the lumbar spine.  No spasm was 
evident.  Examination of the knees revealed range of motion 
from zero to 135 degrees, reported as "normal," without 
instability, effusion, or synovial thickening.  The veteran 
performed a full squat, but he had a hard time getting up.  
There was some tenderness around both patellae, and knee pain 
was found bilaterally when the medial border of the patellae 
was pressed against the femurs.  That pain was noted as 
pathognomonic for chondromalacia.  No crepitation was 
evident.  The VA physician opined that the cartilage on the 
patellae was merely separating from the bone, perhaps 
resulting in another form of chondromalacia productive of 
pain.  Tenderness in the popliteal fossae was absent, as were 
masses.  X-ray studies of the thoracic and lumbar spine and 
knees were negative.  Diagnoses were chondromalacia or 
patellofemoral syndrome, bilaterally, with negative X-ray 
studies, and chronic, intermittent low back pain without 
radiation.

By a March 1999 rating decision, the RO increased the 
evaluation of both the left and right knee disabilities from 
zero to 10 percent under Diagnostic Code 5260 (with 
assignment of a bilateral factor of 1.9 percent added); and 
increased the evaluation of the mid-back disability from zero 
to 10 percent under Code 5292.  In addition, the RO granted 
service connection for tinnitus, rated zero percent disabling 
and denied the claim of service connection for hearing loss.

II.  Legal Criteria and Analysis

The veteran contends that his service-connected bilateral 
knee and back disabilities are more disabling than 
contemplated by the current evaluations.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, as in the instant case, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  In this case, the claims are 
well grounded; thus, VA has a duty to assist.  Review of the 
record does not reveal that there are additional records 
which have not been obtained and which would be pertinent to 
the present claim.  Thus, no further development is required 
to comply with 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  However, the Board notes that the veteran 
disagreed with the zero percent disability rating initially 
assigned to bilateral knee and the mid-back disabilities in 
February 1998.  In such a situation, analysis of a claim for 
a higher initial rating requires consideration of the 
possibility of "staged ratings," wherein VA assesses 
whether the level of impairment has changed during the 
pendency of a claim, and then determines the appropriate 
rating at those various stages.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1999).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Left and Right Knee Claims

The veteran's left and right knee disabilities are currently 
rated under Diagnostic Code 5260, which provides for 
evaluation of limitation of flexion of the legs.  Limitation 
of flexion of a leg is rated 10 percent disabling when 
limited to 45 degrees, 20 percent when limited to 30 degrees, 
and 30 percent when limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Other diagnostic codes applicable to disabilities involving 
the knees and legs include Diagnostic Code 5261, which 
provides for evaluation of limitation of extension of the 
legs.  Limitation of extension of a leg is rated 10 percent 
disabling when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, 40 
percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).

38 C.F.R. § 4.71, Plate II (1999), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (1999).  A 10 percent 
disability rating is warranted where there is removal of 
semilunar cartilage which is symptomatic will result in a 10 
percent disability rating.  38 C.F.R. § 4.71a, Code 5259 
(1999).  On the facts of this case, the Board finds that 
application of Code 5259 is not warranted, as there is no 
evidence establishing that the veteran has experienced 
removal of semilunar cartilage.  Even if there were such 
evidence, Code 5259 would not be for application, as a 10 
percent rating is the maximum available under that code.

A knee disability may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999), which provides for evaluation of 
ankylosis of the knee.  However, as there is no evidence of 
record tending to show that the veteran's bilateral knee 
disabilities involve ankylosis, the Board finds that Code 
5256 is not for application in this case.  Similarly, as the 
evidence does not tend to establish that the veteran suffers 
from impairment of the tibia and fibula, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (1999), which provides 
for evaluation of impairment of the tibia and fibula, is not 
warranted in this case.

Here, the October 1998 examination report reflects that range 
of motion of the veteran's knees, bilaterally, is considered 
normal.  The evidence does not tend to show that flexion of 
either knee is limited to 30 degrees or less, such that would 
warrant a rating in excess of 10 percent under Code 5260.  
Likewise, the evidence does not tend to establish that 
extension of either knee is limited to 15 degrees or more, 
such that would warrant a rating in excess of 10 percent 
under Code 5261. 

The Board is cognizant that the veteran has suffered from 
bilateral knee pain.  It is also noted that the October 1998 
VA examination revealed that the cartilage of his knees may 
be separating from the bone, and may be causing a form of 
chondromalacia productive of pain.  However, the claims file 
contains no evidence that the veteran experiences dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion in the knee joint such that would a warrant a 20 
percent rating under Code 5258.  The evidence also fails to 
reflect that the disability associated with either knee is 
productive of recurrent subluxation and lateral instability 
to a degree that could fairly be characterized as moderate, 
such that would warrant a 20 percent rating pursuant to Code 
5257.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  The functional loss due to pain is to 
be rated at the same level as the functional loss where 
motion is impeded.  Schafrath, 1 Vet. App. at 592.

As shown, VA examination in October 1998 revealed no evidence 
of effusion, instability, or synovial thickening.  The 
examination showed that the veteran had a normal gait, and 
the report is essentially negative for objective evidence of 
limited function of standing or walking relative to his left 
or right knee.  X-ray studies of the knees were negative.  
The only objective showing of functional loss and impact of 
pain during VA examination was when the veteran had 
difficulty regaining a standing position from a full squat.  
In summary, the Board finds that the VA examination report 
adequately portrayed the veteran's functional loss due to 
pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accord with 38 C.F.R. §§ 4.40, and 4.45, and demonstrates 
that any such functional loss is contemplated by the current 
10 percent disability rating under Code 5260.  

B.  Mid-Back Claim

The veteran's back disability is currently rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  The maximum evaluation available under Diagnostic 
Code 5292 is 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

His back disability could also be rated under Diagnostic Code 
5295, which provides for the evaluation of lumbosacral 
strain.  With characteristic pain on motion, a rating of 10 
percent is provided.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a rating of 20 percent is provided.  When 
lumbosacral strain is severe; with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  The maximum evaluation available is 40 percent.  
See 38 C.F.R. § 4.71a, Code 5295 (1999).

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999) provides 
rating criteria for intervertebral disc syndrome.  However, 
as there is no evidence of record tending to show that the 
veteran's back disability involves intervertebral disc 
syndrome, the Board finds that Code 5293 is not for 
application in this case.

Initially, the Board finds that evaluation of the back 
disability under Diagnostic Code 5292 is proper as VA 
examination revealed that said disability is productive of 
pain primarily in the middle of the thoracic spine down to 
the lumbar spine.  In this case, however, there is no 
evidence of record which shows that the veteran's mid-back 
disability can be fairly characterized as "moderate," such 
that would warrant a rating of 20 percent under Diagnostic 
Code 5292.  The VA physician conducting the October 1998 
examination expressly reported that the veteran had a good 
range of spine motion.  Although the veteran stated that 
frequent bending exacerbated his back pain, he also reported 
that he had lost no time from work due to back pain.  While 
VA examination showed evidence of tenderness in his lower 
back, there was no evidence of sciatica, and the veteran 
himself denied radicular pain.  Also, X-ray studies of the 
spine were negative.  Thus, the RO properly rated the mid-
back disability as 10 percent disabling under Code 5292.  

Further, the record is devoid of evidence which tends to show 
that the veteran's mid-back disability is productive of 
muscle spasm on extreme forward bending, or productive of 
loss of lateral spine motion, such that would warrant a 20 
percent evaluation under Code 5295.  Since the mid-back 
disability does not meet the criteria for a 20 percent rating 
under Code 5295, it is clear that the back symptoms do not 
meet the criteria for a 40 percent rating under that 
diagnostic code.

Again, the Board finds that the VA examination report 
adequately portrays the functional loss due to pain, as well 
as the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.10, 4.40, 4.45, and demonstrate that any such 
functional loss due to the veteran's back disability is 
contemplated by the RO's previous assignment of a 10 percent 
disability rating, under Code 5292, for muscle strain of the 
back.

In adjudicating the evaluations assigned the veteran's 
bilateral knee and mid-back disabilities, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, 1 Vet. App. 589.  The 
competent evidence of record does not provide a basis which 
permits an evaluation in excess of 10 percent for any of the 
disabilities at issue in this appeal under the applicable 
diagnostic codes outlined above.  Specifically, the medical 
findings do not demonstrate that the degree of impairment 
resulting from the bilateral knee and mid-back disabilities 
meets or more nearly approximates the criteria for an 
evaluation in excess of the 10 percent currently assigned 
each disability.  Given the foregoing, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation for the bilateral knee and mid-back disabilities, 
and is not in equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  


ORDER

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the left knee is denied.

An evaluation in excess of 10 percent for retropatellar pain 
syndrome of the right knee is denied.

An evaluation in excess of 10 percent for muscle strain of 
the mid-back is denied.


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

